                                          July 9, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York
Sitting by designation
40 Foley Square
New York, NY 10007

       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

        I write in advance of Lucio Celli’s July 20, 2021 sentencing respectfully to request
that the Court sentence him to time served (4.5 months) and two years’ supervised release
subject to (1) the stringent conditions proposed in the plea agreement and discussed in
this letter and (2) prompt entry into a 30-day drug rehabilitation program. The
government will not oppose a time served sentence. The time that Mr. Celli has already
spent in prison is sufficient to achieve the purposes of sentencing. Allowing him to
maintain his present treatment regimen will provide long-term benefit for Mr. Celli, the
courthouse, and the public.

        Amidst Mr. Celli’s varied interactions with the courthouse over the past several
years, two things stand out. First, he has never hurt anyone or even come close. He has,
as far as I am aware, never physically approached a judge. He has never stalked, loitered
outside a courtroom, nor located an individual outside the courthouse or even entered a
courthouse employee’s physical space. He has shouted and cursed, but he has not gone
farther than that. He has hurled insults and profanities – mostly from a distance via email
and telephone, although he sometimes behaves intemperately in the courtroom during
status conferences when he is required to appear – but he has never approached anyone
physically. He told the Marshals truthfully eight months before his arrest that he would
never hurt anyone. And he told the Court truthfully at his plea colloquy on May 7 that he
wrote threatening emails to get attention and elicit a response – a crime for which he
spent four and one half months in prison during the frigid MDC power outage in
2019. Put simply, Mr. Celli may be a nuisance, but he is not a danger.

       Second, despite all the various bail violation memos and improper and intemperate
Hon. Paul A. Engelmayer
July 9, 2021
Page 2

courtroom conduct, Mr. Celli has never once since his November 14, 2018 arrest
communicated a threat to a judge or a federal employee. He has been rude and loud,
angry and attention seeking. But he has not again crossed the line into criminal threats
against federal officers. He has demonstrated a firm understanding of where that line is
drawn, and he has not again crossed it. He is demonstrably deterred.

       Lucio attends intensive outpatient treatment and his medication is being titrated
with progress. He lives with his parents and has significant support from his family. He is
committed to increasing his treatment for substance abuse. Save for a few behavioral
relapses, he has generally improved over the past six months since he began treatment at
Samaritan Daytop Village. He has no objections to the Presentence Report (PSR). 1

       I respectfully request a sentence of time served plus two years’ supervised release
under the strict terms outlined in the plea agreement and described below. A sentence of
time served will allow Lucio to continue his treatment and build on his progress so that
he learns, for the long term, how to manage himself in ways that do not disturb the
courthouse or break the law.

   I.       Lucio was a respected teacher and colleague before he was overcome by
            traumas and mental illness.

      Lucio Celli’s life and career is the tragic story of a talented and respected teacher
who descended into serious mental health challenges.

       Lucio has been a New York City special education teacher for 20 years. He began
teaching after receiving a bachelor’s degree from NYU in 1998. He became a special
education instructor after receiving a master’s from Touro College in 2002. He was
highly regarded for years within the Department of Education (DOE).

        Harriet Ritter-Wiggs was a teacher who worked with Lucio. She writes in her
letter to the Court that “[t]he Lucio I know organized the senior prom, graduation, and
other senior activities for his students for 3 years in a row.” Ex. D at 1. He “worked
diligent with his students helping them prepare for senior exams and pass.” Id. “The
Lucio I know is a kind and gentle man who would never hurt anyone or anything.” Id.

      Rafael Martinez was another close friend of Lucio’s from DOE. Mr. Martinez tells
the Court that Lucio was a mentor to him and “helped me with everything from

        1
         The July 9 PSR Addendum references “crack” and “methamphetamine” use. We
do not dispute that one substance abuse treatment provider reports that he said he had
used those drugs, but Mr. Celli denies that he said that. He neither disputes nor seeks to
minimize his long-term cocaine abuse.
Hon. Paul A. Engelmayer
July 9, 2021
Page 7

   IV.       Lucio responds to punishment.

       Setting aside for a moment his persistent cocaine addiction, which poses its own
unique challenges, Lucio has otherwise responded to the threat of more time of jail: he
has not sent anther threat to a judge or any other federal officer since his November 14,
2018 arrest and he generally regulates his behavior in response to pretrial violation
memoranda.

        Lucio has on two occasions called Assistant United States Attorneys assigned to
this case, but in neither instance did he convey a threat. First, according to a May 28,
2020 violation memorandum, he left a voice message for AUSA Kayla Bensing stating
that he was dissatisfied with his then-CJA counsel, desired a venue change, and believed
law enforcement should arrest Judge Cogan. He did not threaten to do anything if AUSA
Bensing disregarded his requests. He clearly wanted attention, and he expressed certain
distorted thoughts consistent with Dr. Goldsmith’s and Dr. Bardey’s diagnoses. But he
did not threaten anyone.

        Then, according to an April 26, 2021 violation memorandum, Lucio spoke by
phone with AUSA Anna Karamigios, identifying himself as “John Smith.” Although he
believed he had disguised himself using a pseudonym, he did not threaten her. He
requested her fax number; even though he had her on the phone, he wanted to send
something in writing, as if to make a record. I understand from Mr. Celli, and he permits
me to share with the Court, that he wanted to fax AUSA Karamigios about his
dissatisfaction with counsel, similar to the message he left for AUSA Bensing one year
earlier. None of this is to suggest that he pursued his grievances the right way. But none
of it was threatening.

        The closest Lucio came to crossing the legal line was in an August 17, 2020
conversation – ten- and one-half months ago – with a New York Post reporter who he
called to find out how she obtained his HIV status. He called her a very rude name and
said other improper things. He then called her back a minute later to apologize – just as
Dr. Goldsmith described in the episode that he witnessed and as separately observed
during his post-arrest statement. Notably, the New York Post reporter is not a federal
officer. That does not excuse the conduct, but it contrasts with how careful Lucio has
been not to threaten AUSAs and court personnel – and now, since this violation, other
members of the public as well. 5


         5
          Mr. Celli also called a courthouse employee a “bitch” in October 2019, but he
did not threaten her. He has notably eliminated all direct contact with the courthouse
following stern warnings about returning to jail.
Hon. Paul A. Engelmayer
July 9, 2021
Page 9

not want to go back to jail.

        Third, any amount of jail time will serve the purposes of general deterrence.
Research consistently establishes that the certainty of being caught and punished deters
misconduct, but “increases in severity of punishments do not yield significant (if any)
marginal deterrent effects.” Michael Tonry, Purposes and Functions of Sentencing, 34
Crime & Just. 1, 28 (2006). DOJ’s own National Institute of Justice determined that the
certainty of being caught is a “vastly more powerful deterrent than the punishment” and
that the severity of the consequences for criminal activity has little impact on general
deterrence. Nat’l Institute of Justice, Five Things About Deterrence (May 2016).
Putting Mr. Celli in jail for four and one-half months sent a message, but extending the
length of the sentence will not meaningfully increase that general deterrence.

        Fourth, Mr. Celli is not dangerous. The forensic psychiatrists assess him as a low
risk for violence. Ex. A at 6; Ex. B at 3. Despite his clear anger and dissatisfaction with
how this case has proceeded – including both with his assigned counsel and the Court’s
considered rulings – he does not physically approach people. When he becomes heated,
he stays in a chair and sounds irate but he does not get up – exactly as one sees in the
video of his post arrest statement. Mr. Celli does not need to be incarcerated to preserve
public safety.

       Fifth, and finally, the parties propose that Mr. Celli be subject to stringent
supervised release conditions that will further reduce the likelihood of recidivism to
criminal conduct; he will set off trip wires enforced by the Probation Office long before
he approaches the line of criminality. He will likely face tight limits – subject to the
Court’s final decision on the supervised release terms – on any contacts to the courthouse
and counsel will be asked to review anything before he files it to ensure that it does not
contain a threat. These stringent conditions will set the clear boundaries that Dr.
Goldsmith believes Lucio needs, and is responsive to.

   VI.        The defense’s proposal for implementing certain supervised release
              conditions

       We propose strict supervised release conditions, including (1) a 30-day inpatient
substance abuse program and (2) the terms outlined in paragraph 3 of the plea agreement,
subject to the proposals below.

         A.      Inpatient Substance Abuse Treatment

       If Lucio remains at liberty following his sentencing, we propose that he be
required to enter a 30-day inpatient substance abuse treatment program starting on July
22. Alyssa Pappas at Samaritan Daytop referred Mr. Celli to Geisinger addiction
Hon. Paul A. Engelmayer
July 9, 2021
Page 10

treatment in Danville, Pennsylvania. She believes that it is an appropriate program and
that he will be able to return to her outpatient treatment once he is discharged. Ms.
Nephew worked with Lucio to complete intake and worked with the UFT to arrange for
payment. Mr. Celli has a bed reserved should he be able to arrive on July 22. Geisinger’s
30-day inpatient treatment is described on its website and includes treatment for stimulant
addiction, including detoxification; withdrawal management; treatment for underlying
mental health conditions; group and individual therapy; and trauma and PTSD support
groups. 7

       I have spoken with Pretrial Services Officer Ramel Moore and he agrees that Mr.
Celli should enter inpatient drug treatment as a condition of his supervised release. The
government takes no position. I believe that inpatient treatment to address Mr. Celli’s
substance abuse is imperative and the program in which he is provisionally enrolled
would allow him to enter his post-sentencing period sober and on the right foot. It will
allow him to be supported as he enters his next phase.

       B.      The Supervised Release Terms Proposed in the Plea Agreement

       I have conferred with the government about the supervised release terms proposed
in paragraphs 3.c through 3.e of the plea agreement. I have proposed the following
modification to the terms stated in those paragraphs and procedures for implementing the
conditions:

   • Mr. Celli shall not telephone any court personnel, nor have any third party (other
     than his counsel) do so on his behalf.

   • Mr. Celli shall not email any court personnel unless expressly permitted, in
     writing, by his supervising probation officer. He shall not cause any third party
     (other than his counsel) to email court personnel on his behalf unless expressly
     permitted, in writing, by his supervising probation officer.

   • Mr. Celli shall not call, email, fax, or contact any judge of any court, or any
     judge’s chambers, including, without limitation, by U.S. mail.

   • Mr. Celli shall not file a single document unless or until counsel reviews it and
     certifies to him that it does not contain a threat.




       7
           https://www.marworth.org/conditions/stimulant-addiction-treatment
Hon. Paul A. Engelmayer
July 9, 2021
Page 11

   • After counsel makes approves a filing, Mr. Celli may file documents in an
     appropriate way. If submitting the filing to the Pro Se Office by U.S. mail is an
     available option, then he must avail himself of that option.

   • Mr. Celli is obligated to provide all filings to counsel at least 14 days before the
     date on which he intends to file them.

   • Mr. Celli is obligated to provide complaints for any new civil lawsuits to the
     Probation Office at least 14 days before he intends to file them and/or initiate the
     litigation.

These terms, if ordered, would differ slightly from those in paragraphs 3.c through 3.e in
the plea agreement, but not in material ways. The reason that I propose the tweaks is
because I have two concerns about implementing the release conditions. First, I am
concerned that either counsel or the Probation Office could be held responsible if Mr.
Celli misses a deadline or statute of limitations. That is why I propose that we be
informed well in advance of when Mr. Celli intends to file something. Second, I am
concerned that if counsel personally files documents, I could be held responsible for their
contents even if they are not threatening, e.g., sanctioned for a non-meritorious motion or
sued for defamation. I have discussed these proposed revisions with the government. I
understand that it will respond in its submission. I also note that many of these terms
were proposed by the defense and the parties worked together on the plea agreement, in
the weeks leading up to the trial, and I therefore bear responsibility for some of the terms
I now propose to tweak.

       Finally, the plea agreement proposes that the Probation Office grants its approval
before Mr. Celli commence a new civil action. Plea Agreement ¶ 3.c I have conferred
with the government and we propose that Probation’s role will be (1) to know about any
new action and (2) to make sure that counsel has approved the filing, i.e., determined that
there are no threats in the filing.

      We are available to answer any questions the Court has and to serve whatever role
the Court deems appropriate to assist Mr. Celli and the Court in implementing tight
boundaries while he is on supervised release.

   VII.   Conclusion

         Lucio Celli was a liked and respected teacher before his various mental health
issues arose. Those issues led to cocaine abuse for which he is committed to treatment.
Although Lucio has certainly been at times a nuisance, he has demonstrated that he
responds to firm boundaries and is deterred when facing the possibility of returning to
jail. In Dr. Goldsmith’s words, he is
Hon. Paul A. Engelmayer
July 9, 2021
Page 12

                                                   Ex. A at 6. Dr. Goldsmith’s approach is
working: Lucio is not presently contacting the courthouse despite his clear desire to vent
about how frustrated he is with the Court’s rulings and the representation he has been
provided. He is regularly attending his substance abuse and mental health outpatient
treatment. If he remains at liberty after sentencing, he is committed to a 30-day inpatient
drug abuse program starting on July 22.

        Lucio wrote terrible things and was punished with time in jail. He is now deterred.
A sentence of time served with achieve the purposes of sentencing when combined with
strict supervised release conditions contemplated by the plea agreement as well as a 30-
day inpatient substance abuse program.

                                          Respectfully submitted,

                                          /s/ Benjamin Silverman
                                          Benjamin Silverman
                                          Attorney for Lucio Celli

(Enclosures)


cc: Counsel of Record (by ECF)
Exhibit A
REDACTED
Exhibit B
REDACTED
Exhibit C
REDACTED
Exhibit D
Exhibit E
Honorable Paul A. Engelmayer                                                                      6/23/2021
United States District Judge Southern District of New York
40 Foley Square New York, NY 10004
Re: Lucio Celli



        Dear Judge Engelmayer:

         My name is Fernanda Celli and am Lucio’s Mother. I am currently retired from New York City
DOE as a head cook. After I left Brazil where I grew up and came to the United States, I was a seamsters
for over 35 years. Lucio was never the quite one between my two boys, however was/is the most
sensitive and more giving. Lucio was more festive and trusting of people up until ten/twelve years ago.
My son was/is the most protected between my boys. The older son was called upon to take care of
Lucio at a young age. My older one was called upon to do chores with me and my husband first and
more often which left Lucio with less sense of responsibly I regret. Lucio was raised to know right from
wrong and to live a good life. There are circumstances beyond his control and some within his control
that led him to live a dark life for the last few years unfortune. His level of anger the last two/three years
I never saw from him and am understanding where and why it is coming from. Lucio is taken steps to
sort these feelings. I believe Lucio knows what he has done is not proper and believe jail may just
harded him more for the worst. It has been a couple months now that he does not walk around the
house looking mad. Sometimes he would be at the dinner table thinking and thinking and thinking not
knowing what is going on around him. That behavior has gotten a lot better lately and is engaging in
dinner talk. I know he is still angry and has to sort out some of the bad stuff that has happen in his life. I
have made it clear to Lucio to talk about his life openly so that he does not have to sort/fight the issues
by himself. Hopefully he will continue to sort out his anger and move on with life in a better way. Finally,
your Honor Lucio will not have children of his own but has a niece and nephew he adores and they him
as well. He has attended their school/sport actives whenever possible. He allows them to touch/play
with all his stuff in his room. Buys all kinds toys/clothes they want (Sometimes against their parents’
wishes) which makes him feel good. I see a glimpse of the boy I raised within the last couple months and
hope to see him in full soon.

       Your Honor, if have any further questions concerning Lucio and/or need clarification of the
statements above. Please feel free to contact me at 718-547-9675 or maritzacelli@gmail.com

        Respectfully,




        Fernanda Celli
Exhibit F
Honorable Paul A. Engelmayer                                                                     6/8/2021
United States District Judge Southern District of New York
40 Foley Square New York, NY 10004
Re: Lucio Celli



        Dear Judge Engelmayer:

         My name is Gino Celli and am Lucio’s older brother. I am currently employed at the Home Depot
of Fishkill as a sales associate. After graduating from college, I had a successful career as a data analyst
at Pershing later known as BNY Mellon. After the financial meltdown, I was laid off and went into the
restaurant business before going to Home Depot. I have been an active 3rd and 4th degree Knight of
Columbus for 14 years. Since I am older, I know Lucio all his life. Lucio and I are 5 almost 6 years apart.
We grew up in the same house, but never really in the same circle except for a brief time when he was
about 22 and me 28 years of age. During that time, I saw Lucio to be easy going in making and keeping
friends. It was a period in which we went to the Jersey shore and Europe together. Lucio was always free
spirted until his early to mid-30’s. He debated everything and anything with friends and family always
trying to get the last word. Untimely the debates ended with smiles and laughs. I was not surprised he
knew facts about almost anything and everything, after all he read 2 sets of encyclopedias from cover to
cover. Lucio, up to this point was happy and fun loving and most importantly was like an open book. You
knew who his friends were and where he may be if you needed to contact him. His mannerism from
then to about 3 to 6 months ago was cold, secretive, I do not care attitude. He was living a double life it
seems. When he went out, you did not know who he may be with and where. Your Honor, there were
times when he was leaving and I wondered, will he be alive tomorrow. Honestly, I do know how bad his
addiction was, but it appeared to be less severe than certain neighbors we had and yet that was my
feeling from time to time. Confrontations were verbal, it was not a debate it had to be his way right or
wrong (he knows right from wrong). His vocabulary went from a person with two masters to a person
who had no schooling what so ever. He never had money, was he gambling or taking drugs? One thing
never changed tough, he had me at a minimal always in mind when I was having a difficult time finding
work. Also, what has never changed is his compassion for people love for my kids and wife. With them
he never challenged or was harsh with in any manner. Lucio has endured a lot up until now cancer, rape,
discrimination, drug addiction and etc. I feel and think now knowing what I know, that all that negativity
was a defense and coping mechanism. I do not like to pry; I would ask Lucio if he wanted to talk and he
would say “no I am alright”. When he called me once to tell me he was HIV positive, I just listen and
asked no questions. He said he was scared, I said I know. He said he was dying, I said we all are which
seemed to calm him down. Now your Honor, he asked to borrow some money at the end of that
conversation (which he gave back). I wondered for a while, did he call to borrow money or to confide in
me. I do not rember when, but there was a time afterwards he called to talk about an incident he had
with a friend. That made me feel better and hopeful he would confide in me when he deemed
necessary. Lucio has a lengthy road to recover from the trauma he has been subjected to and subjected
himself to in his life and seems to be on his way. He is caring about his appreance a lot more in the last
month or so. He is shaving more often, buying new cloths and etc. He still looks angry from time to time,
however there are a lot more times a happy glow on his face, which has not been there for some time
now. Your Honor, if have any further questions concerning Lucio and/or need clarification of the above
statements. Please feel free to contact me at 845-240-8090 or gmcelli@verizon.net

        Respectfully,




        Gino Celli
Exhibit G
Honorable Paul A. Engelmayer                                                                     6/9/2021
United States District Judge Southern District of New York
40 Foley Square New York, NY 10004
Re: Lucio Celli



        Dear Judge Engelmayer:

         My name is Maritza Celli and am Lucio’s sister-in-law. I am currently employed at East Ramapo
Elementary school in Monsey NY as a 6th grade Spanish/English teacher. After graduating from university
as a teacher and Speech pathologist in Peru I taught all subjects in a public elementary school. I
volunteered at a local hospital as a speech pathologist until I started my own tutoring/speech
pathologist school part time. I was heading towards becoming a full-time school master of my own
school until I met husband and moved to the United States 18 years ago. I know Lucio 18 years since I
came to the USA. When I got married, we lived in the Bronx below my in laws and saw Lucio daily and
got to know him well. On the weekends, we (Lucio, my husband and I) would visit various cousins and
relatives. During these visits I found Lucio to be cheerful, funny, creative and etc. We did have some
things in common because we are both educators. Fourteen years ago, my husband I moved to
Wappinger Falls and saw Lucio every other week or so. When my father-in-law was able to drive, some
of the times Lucio stayed in the Bronx. As time went on, my in laws would only visit if Lucio came with
them. The reason(s) for that was that one-time Lucio had some candles which burnt to end and left a
mark on the living room wooden floor. The other reason was that Lucio was going out almost every
night and a few times came home 10/11 AM. My mother-in Law always called my husband to come to
the Bronx and try to find him. Lucio with me never got nasty, however when speaking with my husband
Lucio would use F and MF words to make a point. Lucio does not know, but he hurt my Husband’s
feeling one time. My husband asked Lucio to baptize my son and Lucio shrugged he shoulder and said
“whatever if you want me too,”. This type of attitude from Lucio was constant until a year ago or so. His
level of anger seems to be a lot less from a year ago as well. Within the last couple of weeks his attitude
has improved a lot, maybe because this whole ordeal is finally coming to pass and he can move forward
with un frivolous projects. Finally, your Honor I want to tell you that all along Lucio was most patience
and loves for my children. It seemed that when that are around nothing else was more important.

       Your Honor, if have any further questions concerning Lucio and/or need clarification of the
statements above. Please feel free to contact me at 845-632-1429 or maritzacelli@gmail.com

        Respectfully,




        Maritza Celli
Exhibit H
June 9, 2021


Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY, 10004

Dear Judge Engelmayer:

My name is Rafael Martinez and I am a close friend of Lucio. We have been friends since
2013. I would like to start by introducing myself. I am a teacher of Spanish in Yonkers
Public Schools. I am very involved in the school community and I advocate for my students
and for those who I care about in my life. I am an advisor for the My Brothers Keeper in my
district and have been involved with empowering the young men within the Yonkers
Community. I am also a father, a son, spouse, brother and a friend. It is with this mindset,
that I write this letter to advocate for Lucio.

I met Lucio in 2013 and immediately he was a mentor for me. I was a new teacher in New
York City and Lucio was the first person to help me navigate the building and the profession.
Lucio helped me with everything from instructional strategies to setting up my 403B. He
would take time out of his day to sit with me and lesson plan and unit plan. The importance
of this for a new educator cannot be minimized and dismissed. It is integral that a new
educator has a mentor for those formative years of teaching. When I did not have the means
for transportation, Lucio drove me home every day until I got a car. Lucio was present and
generous with his time and with his knowledge. He also helped another first-year teacher,
Prem. As a teacher, Lucio would help students with their academic needs and would also
really be there for the students. He built relationships with them and understood and had
empathy for their struggles and for their successes. He guided them academically and always
led with compassion. Lucio is the true definition of altruism; he gives love freely expecting
nothing in return. Most people give love conditionally, his is unconditional to everyone
around him.

This unconditional love for people comes from his Parents. I have gotten to know his family
as well. His family opened up their home and have been generous and loving to me, my son
and my fiancé over the last eight years. Lucio’s Mother, Fernanda has been in and out of
remission for Cancer. This has caused an immense amount of strain on Lucio and his family.
Cancer often victimizes a family and Lucio’s family have been continually victimized by his
Mother’s cancer. Lucio spends all of his time with his family. He has taken his Mother to
medical appointments and made sure that her health needs are taken care of. He is not just a
son, he is a caregiver and provider for his Mom and his Dad. His Dad, Gino has also had
cardiac medical emergencies in the last few years. Lucio has also taken care of his Dad’s
health care needs. Lucio did this not just because he is their son, he does this because it is
ingrained in his personality to be there for others. He is also a loving Uncle to his niece and
his nephew. He doesn’t just give material things, he will spend time with his niece and
nephew and is present.

Throughout our friendship, I have seen the struggles that Lucio has faced. I know that some
of these struggles are self- inflicted. The passion that Lucio has for loving people is also seen
in his respect and need to advocate for himself. Sometimes that passion to advocate for
himself is unbridled and can get disrespectful to others. However, at the heart of Lucio is a
selfless, generous and loving man who would like to be introspective about his mistakes and
move forward to rectify those mistakes. I ask that you see Lucio for the man who truly is and
see all parts of him and his life. He has given and taken chances on many people, I ask that
you take a chance on allowing him to prove himself.

Sincerely,

Rafael Martinez
Exhibit I
Exhibit J
Exhibit K
